                                                                       Case 8:17-bk-10706-ES        Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21        Desc
                                                                                                     Main Document    Page 1 of 19


                                                                       1   William N. Lobel (CA Bar No. 93202)
                                                                           wlobel@pszjlaw.com
                                                                       2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                           650 Town Center Drive, Suite 1500
                                                                       3   Costa Mesa, CA 92626
                                                                           Telephone: (714) 384-4740
                                                                       4   Facsimile: (714) 384-4741

                                                                       5   Special Reorganization Counsel for
                                                                           Debtor and Debtor-in-Possession, John Jean Bral
                                                                       6
                                                                           Alan J. Friedman (CA Bar No. 132580)
                                                                       7   afriedman@shbllp.com
                                                                           SHULMAN HODGES & BASTIAN LLP
                                                                       8   100 Spectrum Center Drive, Suite 600
                                                                           Irvine, California 92618
                                                                       9   Telephone: (949) 340-3400
                                                                           Facsimile: (949) 340-3000
                                                                      10
                                                                           Attorneys for Debtor and Debtor-in-Possession,
                                                                      11   John Jean Bral
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                              UNITED STATES BANKRUPTCY COURT
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                    CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
                                            ATTOR NE YS A T LAW




                                                                      14   In re:                                           Case No: 8:17-bk-10706-SC

                                                                      15                                                    Chapter 11

                                                                      16   JOHN JEAN BRAL,                                  BRIEF REGARDING FURTHER EVIDENCE IN
                                                                                                                            SUPPORT OF MOTION SEEKING:
                                                                      17            Debtor and Debtor-in-Possession.        (1) DISALLOWANCE OF CLAIMS 14 AND 16; AND
                                                                                                                            (2) STRIKING CLAIMS ALLEGED IN ADVERSARY
                                                                      18                                                    NOS. 8:17-AP-01094 AND 8:17-AP-01092 ON THE
                                                                                                                            GROUNDS THE SAME WERE FILED BASED
                                                                      19                                                    UPON FALSIFIED EVIDENCE [DOCKET NO.
                                                                                                                            219], AS AMENDED AND SUPPLEMENTED
                                                                      20                                                    [DOCKET NO. 370]; AND REQUEST FOR
                                                                                                                            IMMEDIATE PAYMENT OF THE DEBTOR’S
                                                                      21
                                                                                                                            ATTORNEYS’ FEES AND COSTS RELATED TO
                                                                      22                                                    THE MOTION TO STRIKE

                                                                      23                                                    [DECLARATIONS OF RONALD T. WILLIAMS,
                                                                                                                            ALAN J. FRIEDMAN, WILLIAM N. LOBEL AND
                                                                      24                                                    LORI GAUTHIER FILED CONCURRENTLY
                                                                                                                            HEREWITH]
                                                                      25
                                                                                                                            DATE: May 31, 2018
                                                                      26                                                    TIME: 11:00 a.m.
                                                                                                                            PLACE: Courtroom 5C
                                                                      27

                                                                      28

                                                                           5429-000\1226323.1
                                                                                                                        i.
                                                                       Case 8:17-bk-10706-ES                   Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                                           Desc
                                                                                                                Main Document    Page 2 of 19


                                                                       1

                                                                       2                                                        TABLE OF CONTENTS
                                                                       3                                                                                                                                             Page
                                                                       4   I.         INTRODUCTION .....................................................................................................................3
                                                                       5   II.        ARGUMENT .............................................................................................................................4
                                                                       6         A. The Evidence Demonstrates That Mr. Beitler Forged Ms. Boyd’s Initials On The Altered
                                                                                 OPA And Committed Perjury At The Crime-Fraud Hearing ........................................................... 4
                                                                       7
                                                                                 B. The Beitler Parties And LSL Should Be Required To Immediately Pay The Debtor’s
                                                                       8         Attorneys’ Fees And Costs Related To The Motion To Strike Proceedings .................................... 9
                                                                       9   III.       CONCLUSION ........................................................................................................................14
                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                           5429-000\1226323.1
                                                                                                                                               i.
                                                                       Case 8:17-bk-10706-ES                   Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                                           Desc
                                                                                                                Main Document    Page 3 of 19


                                                                       1                                                     TABLE OF AUTHORITIES

                                                                       2

                                                                       3   Chambers v. NASCO, Inc.,

                                                                       4      501 U.S. 32, 45–46, 111 S. Ct. 2123, 2133, 115 L. Ed. 2d 27 (1991) .............................................. 4
                                                                           Chambers v. NASCO, Inc.,
                                                                       5
                                                                              501 U.S. 32, 50, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991) ............................................................... 10
                                                                       6
                                                                           Everett v. S. Pac. Co.,
                                                                       7      181 F.2d 58, 60 (9th Cir. 1950) ......................................................................................................... 7
                                                                       8   In re Mehlhose,
                                                                       9      469 B.R. 694, 708-11 (Bankr. E.D. Mich. 2012) ...................................................................... 11, 12

                                                                      10   Myers v. Reading Co.,
                                                                              331 U.S. 477, 484, 67 S.Ct. 1334, 1339 (1947) ................................................................................ 7
                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           Price v. Lehtinen (In re Lehtinen),
                                                                      12
                                                                              564 F.3d 1052, 1058-59 (9th Cir. 2009) .......................................................................................... 10
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                           Ramsey v. Countrywide Home Loans, Inc. (In re Ramsey),
                                                                      14      424 B.R. 217, 221 (Bankr. Miss. 2009) ............................................................................................ 8
                                                                      15   Salehsari v. Aalam (In re Aalam),

                                                                      16      538 B.R. 812, 829 (Bankr. C.D. Cal. 2015)...................................................................................... 8
                                                                           Schwartz v. Kujawa (In re Kujawa),
                                                                      17
                                                                              256 B.R. 598, 610 (B.A.P. 8th Cir. 2000), aff’d in part, rev’d in part, on other grounds, 270 F.3d
                                                                      18
                                                                              578 (8th Cir. 2000)..................................................................................................................... 10, 12
                                                                      19
                                                                           Rules
                                                                      20
                                                                           Fed. R. Evid. 901(b)(3) ................................................................................................................. 5, 7, 8
                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                           5429-000\1226323.1
                                                                                                                                              ii.
                                                                       Case 8:17-bk-10706-ES                Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                           Desc
                                                                                                             Main Document    Page 4 of 19


                                                                       1   TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY

                                                                       2   JUDGE, THE UNITED STATES TRUSTEE AND COUNSEL OF RECORD FOR THE

                                                                       3   BEITLER PARTIES: 1

                                                                       4              John Jean Bral, the above-captioned debtor and debtor-in-possession (the “Debtor” or “Mr.

                                                                       5   Bral”), hereby files this brief (the “Brief”) to provide this Court with further evidence in support of

                                                                       6   the Debtor’s Motion Seeking: (1) Disallowance Of Claims 14 And 16; And (2) Striking Claims

                                                                       7   Alleged In Adversary Nos. 8:17-ap-01094 And 8:17-ap-01092 On The Grounds The Same Were

                                                                       8   Filed Based Upon Falsified Evidence [Docket No. 219] (the “Initial Motion to Strike”), as amended

                                                                       9   and supplemented by the Debtor’s Supplement To Motion Seeking: (1) Disallowance Of Claims 14

                                                                      10   And 16; And (2) Striking Claims Alleged In Adversary Nos. 8:17-ap-01094 And 8:17-ap-01092 On

                                                                      11   The Grounds The Same Were Filed Based Upon Falsified Evidence [Docket No. 219] To: (A)
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Include Disallowance Of Claim Nos. 9 And 11 In The Relief Sought By Way Of The Motion To
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   Strike, And (B) Provide Briefing On The Applicability Of The Doctrine Of Unclean Hands To The
                                            ATTOR NE YS A T LAW




                                                                      14   Issues Raised By Way Of The Motion To Strike And This Supplement And The Appropriate Remedy

                                                                      15   In Connection With The Motion To Strike [Docket No. 370] (the “Supplement” and, together with

                                                                      16   the Initial Motion to Strike, and related supporting declarations and evidence filed in support

                                                                      17   thereof, 2 the “Motion to Strike”), 3 and to request the immediate payment of the Debtor’s attorneys’

                                                                      18   fees and costs that have been incurred to date in connection with the Motion to Strike. In support of

                                                                      19   this Brief, the Debtor submits the Declaration of Ronald T. Williams (an expert handwriting

                                                                      20   specialist), the Declarations of the Debtor’s counsel, Alan J. Friedman and William N. Lobel, and

                                                                      21   the Declaration of Lori Gauthier.

                                                                      22

                                                                      23
                                                                           1
                                                                            Barry Beitler (“Mr. Beitler”), Mr. Beitler’s sister, Betsy Boyd (“Ms. Boyd”) and Mr. Beitler’s related entity, Beitler &
                                                                      24   Associates, dba Beitler Commercial Realty Services (“BCRS”) are the “Beitler Parties” herein.

                                                                      25   2
                                                                            In addition to the Initial Motion to Strike and the Supplement, the following declarations and pleadings were submitted
                                                                           by the Debtor: Declaration of John Bral [Docket No. 220], Declaration of Sean A. O’Keefe [Docket No. 221],
                                                                      26   Declaration of Ronald Williams [Docket No. 222], Reply to response to the Initial Motion to Strike [Docket No. 234],
                                                                           Declaration of Beth Gaschen [Docket No. 371], and Declaration of Lori Gauthier [Docket No. 372]. These declarations
                                                                      27   and pleadings filed by the Debtor in connection with the Motion to Strike (and those filed in connection with the Crime-
                                                                           Fraud Brief (as defined below)) are incorporated by this reference as though fully set forth herein.
                                                                      28
                                                                           3
                                                                               Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion to Strike.
                                                                           5429-000\1226323.1                                            2
                                                                       Case 8:17-bk-10706-ES            Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                           Desc
                                                                                                         Main Document    Page 5 of 19


                                                                       1                                                 I.    INTRODUCTION

                                                                       2            Concurrently with the filing of the Supplement, the Debtor filed his Special Brief Re

                                                                       3   Application Of Crime-Fraud Exception To All Attorney-Client Communications Relating To Proofs

                                                                       4   Of Claim 9, 11, 14 And 16 [Docket No. 374] (the “Crime-Fraud Brief”). The evidentiary and legal

                                                                       5   analysis within this brief established that an in camera judicial review of certain documents claimed

                                                                       6   as privileged by the Beitler Parties was justified under the crime-fraud exception to the attorney-

                                                                       7   client and work-product privileges. An evidentiary hearing on the matter was held on April 18, 2018

                                                                       8   and the parties made their closing arguments on the issues on May 3, 2018 (the “Crime-Fraud

                                                                       9   Hearing”). 4 At the conclusion of this process, the Court ruled that a sufficient showing had been

                                                                      10   made to warrant the requested in camera review of the allegedly privileged documents [Docket No.

                                                                      11   431] and May 31, 2018 was set as the continued hearing on the Motion to Strike.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12            At the core of the Motion to Strike is the contention that Beitler Parties' submission of
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   intentionally fabricated evidence, and the use of this evidence in discovery to obtain an advantage,
                                            ATTOR NE YS A T LAW




                                                                      14   constituted a fraud on the Court. As the legal authorities in the motion make clear, the Beitler

                                                                      15   Parties’ actions have consequences: They should be barred from seeking relief from this Court

                                                                      16   under, inter alia, the doctrine of unclean hands, and they should be compelled to bear the costs

                                                                      17   imposed upon the estate by their fraud.

                                                                      18            The specific purpose of the instant Brief is to present to the Court additional evidence in

                                                                      19   support of the Motion to Strike derived from the hearing held April 18, 2018. This evidence will

                                                                      20   establish that Mr. Beitler perjured himself at this hearing when he represented to the Court, under

                                                                      21   oath, that he did not forge Betsy Boyd’s initials on the falsified pages within the Altered OPA. In

                                                                      22   fact, Mr. Beitler unquestionably did forge his sister’s initials on this fabricated piece of evidence.

                                                                      23            Mr. Beitler’s unabashed willingness to do whatever is expedient to “win” his war against the

                                                                      24   Debtor – including perjuring himself on the stand – merits the most severe consequence. The Motion

                                                                      25   to Strike should be granted and the Beitler Parties’ proofs of claim (and related non-dischargeability

                                                                      26   actions) should be stricken and disallowed, and this Court should enter an order requiring Mr.

                                                                      27

                                                                      28   4
                                                                            True and correct copies of the April 18, 2018 and May 3, 2018 Hearing Transcripts are attached to the Gauthier
                                                                           Declaration as Exhibits “1” and “2.”
                                                                           5429-000\1226323.1                                        3
                                                                       Case 8:17-bk-10706-ES           Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                      Desc
                                                                                                        Main Document    Page 6 of 19


                                                                       1   Beitler and his counsel, Levy, Small & Lallas (“LSL”), jointly and severally, to immediately pay the

                                                                       2   Debtor’s attorneys’ fees and costs incurred to date in connection with the Motion to Strike and

                                                                       3   related proceedings. 5

                                                                       4                                                II.    ARGUMENT
                                                                       5       A. The Evidence Demonstrates That Mr. Beitler Forged Ms. Boyd’s Initials On The
                                                                                  Altered OPA And Committed Perjury At The Crime-Fraud Hearing
                                                                       6
                                                                                    From the outset of these proceedings, the consistent refrain from the Beitler Parties has been
                                                                       7
                                                                           that there is “no evidence” to implicate Mr. Beitler in altering any document or forging signatures or
                                                                       8
                                                                           initials. In this regard, counsel to the Beitler Parties, Mr. Lallas, assured the Court as follows: 6
                                                                       9
                                                                                    There is a lot of bluster and rhetoric and character assassination and accusation
                                                                      10            about what could, might or did happen, but there’s no evidence to support any of
                                                                                    it. There’s no evidence to implicate Mr. Beitler in altering any document, in
                                                                      11            forging initials on any document, in forging a signature on any document, or in
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                                    transmitting any document to counsel, 7 all of which is denied. So those are
                                                                      12            undisputed facts and undisputed truths.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13            Mr. Lallas’ statement could not be further from the truth. Indeed, it is beyond reasonable
                                            ATTOR NE YS A T LAW




                                                                      14   question that Mr. Beitler, in the course of his testimony to this Court at the Crime-Fraud Hearing,
                                                                      15   committed perjury when he testified under oath that he did not make Ms. Boyd’s initials on the
                                                                      16   Altered OPA – contributing yet again to the mounting body of evidence establishing that the Beitler
                                                                      17   Parties committed a fraud on the Court in these proceedings. 8
                                                                      18   5
                                                                             See Chambers v. NASCO, Inc., 501 U.S. 32, 45–46, 111 S. Ct. 2123, 2133, 115 L. Ed. 2d 27 (1991)(“Third,
                                                                      19   and most relevant here, a court may assess attorney's fees when a party has “ ‘acted in bad faith,
                                                                           vexatiously, wantonly, or for oppressive reasons.’ ” (citation omitted). …In this regard, if a court finds “that
                                                                      20   fraud has been practiced upon it, or that the very temple of justice has been defiled,” it may assess attorney's
                                                                           fees against the responsible party.”).
                                                                      21
                                                                           6
                                                                            See December 14, 2017 Hearing Transcript, p. 12, l. 24 – p. 13, l. 6 [Docket No. 263] (emphasis
                                                                      22   added).
                                                                           7
                                                                      23    Of course, we now know that Mr. Beitler’s office did in fact transmit the Altered OPA to LSL. See
                                                                           Response to Request for Admission No. 26, a true and correct copy of which is attached to the Gauthier
                                                                      24   Declaration as Exhibit “3.”
                                                                           8
                                                                      25    The issues with respect to the Debtor’s forged initials and signature on the Altered OPA, and other aspects
                                                                           of the Beitler Parties’ intentional scheme to utilize a fabricated document as a litigation tactic against the
                                                                      26   Debtor (and the consequences that should flow therefrom), have been briefed in detail in connection with the
                                                                           Motion to Strike and Crime Fraud Brief and are not reiterated here. Rather, this Brief deals solely with the
                                                                      27   additional evidence adduced at the Crime-Fraud Hearing regarding Ms. Boyd’s initials on the Altered OPA,
                                                                           and the submission of expert opinion demonstrating that Mr. Beitler was, in fact, the probable maker of Ms.
                                                                      28   Boyd’s initials. Like the Debtor’s forged signature and initials on the Altered OPA, the evidence presented to

                                                                           5429-000\1226323.1                                     4
                                                                       Case 8:17-bk-10706-ES          Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                      Desc
                                                                                                       Main Document    Page 7 of 19


                                                                       1            This conclusion can be deduced from Mr. Beitler’s wholly incredible testimony at the Crime-

                                                                       2   Fraud Hearing (discussed below) and the expert testimony of Mr. Williams, a handwriting specialist

                                                                       3   that has examined the Altered OPA, and the initials that appear therein. As set forth in the Williams

                                                                       4   Declaration (filed concurrently herewith), it is Mr. Williams’ expert opinion, based on his review of

                                                                       5   the Altered OPA, that a) the initials on the Falsified Pages of the Altered OPA are not Ms. Boyd’s

                                                                       6   and b) it is highly probable that such initials were in fact made by Mr. Beitler. 9

                                                                       7            Mr. Williams’ expert opinion is wholly consistent with the testimony adduced from the

                                                                       8   Beitler Parties themselves – and provides the Court with further evidence upon which to find that a

                                                                       9   fraud on the Court has been committed, and that Mr. Beitler committed perjury as part of this

                                                                      10   fraudulent effort.

                                                                      11            At the Crime-Fraud Hearing, counsel for the Debtor questioned Ms. Boyd about the Altered
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   OPA, specifically asking her whether she recognized her initials that appeared in the document.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   When Ms. Boyd reviewed the pages that had not been falsified, she recognized and acknowledged
                                            ATTOR NE YS A T LAW




                                                                      14   that her true initials appeared on these pages, thereby authenticating the same. [See April 18, 2018

                                                                      15   Hearing Transcript, p. 63, ll. 12-19; p. 64, ll. 4-12]. Of critical importance, however, Ms. Boyd

                                                                      16   testified that the initials appearing on the Falsified Pages (pages 4, 8, 12 and 17 of the Altered OPA)

                                                                      17   were not her initials. [See April 18, 2018 Hearing Transcript, p. 63, ll. 20-25; p. 64, ll. 13-20; p. 65,

                                                                      18   ll. 6-8]. Ms. Boyd also testified that she did not authorize anyone to put her initials on the Altered

                                                                      19   OPA. [See April 18, 2018 Hearing Transcript, p. 66, ll. 8-10]. This testimony establishes, without a

                                                                      20
                                                                           the Court by Ms. Boyd's testimony, established that Ms. Boyd’s initials on the Altered OPA were forged. As
                                                                      21   discussed in detail in the Motion to Strike, Mr. Beitler was the only party with the motivation to create this
                                                                           falsified document and was the only party to benefit from the changes to that document. Mr. Beitler’s denials
                                                                      22   that he had nothing to do with the changes to this document (or the forged initials and signatures thereon) are
                                                                           simply incredible. The consistently false and unbelievable testimony by Mr. Beitler (when considered
                                                                      23   alongside the testimony of Ms. Boyd and Mr. Williams as to these issues) provides, at a minimum, reasonable
                                                                           grounds for this Court to make the appropriate inferences from the circumstantial evidence that Mr. Beitler
                                                                      24   perjured himself and continues to perpetrate his fraud on this Court. Moreover, as discussed herein, pursuant
                                                                           to Federal Rule of Evidence (“FRE”) 901(b)(3), this Court as the trier of fact, can conduct its own analysis
                                                                      25   regarding whether Mr. Beitler forged Ms. Boyd’s initials on the Altered OPA.

                                                                      26   9
                                                                            Because the original of the document was not available, Mr. Williams was only able to review copies and
                                                                           his opinion was necessarily restricted to determining that there was a high degree of probability that Mr.
                                                                      27   Beitler was the person who made Ms. Boyd’s forged initials on the Falsified Pages. Mr. Williams previously
                                                                           provided a declaration setting forth his expert opinion that there were material inconsistencies between the
                                                                      28   Debtor’s initials reflected on the Altered OPA, supporting the Debtor’s claim that he did not initial the
                                                                           Falsified Pages [Docket No. 222].
                                                                           5429-000\1226323.1                                     5
                                                                       Case 8:17-bk-10706-ES              Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21               Desc
                                                                                                           Main Document    Page 8 of 19


                                                                       1   doubt, that Ms. Boyd did not initial the Falsified Pages. Someone else forged her initials, without

                                                                       2   authorization or approval.

                                                                       3              There is only one person who stood to benefit from the changes reflected on the Falsified

                                                                       4   Pages and only one person who had any motive to forge Ms. Boyd’s initials on the Altered OPA –

                                                                       5   Mr. Beitler.

                                                                       6              Mr. Beitler’s denial of responsibility for the forged initials on the Altered OPA lacks any

                                                                       7   shred of credibility. At the Crime-Fraud Hearing, counsel for the Debtor questioned Mr. Beitler

                                                                       8   regarding the initials that appeared on the Altered OPA. Mr. Beitler testified that he had put his

                                                                       9   initials on each page, thereby authenticating the same. [See April 18, 2018 Hearing Transcript,

                                                                      10   p. 123, ll. 23-25; p. 124, ll. 1-7]. Mr. Beitler, however, categorically denied making Ms. Boyd’s

                                                                      11   initials on the Falsified Pages. [See April 18, 2018 Hearing Transcript, p. 124, ll. 17-21; p. 131, ll.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   12-24; p. 133, ll. 15-17]. Mr. Beitler further testified that, while he had no reason to dispute Ms.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   Boyd’s testimony that the initials on the Falsified Pages were not hers [See April 18, 2018 Hearing
                                            ATTOR NE YS A T LAW




                                                                      14   Transcript, p. 128, l. 22 – p. 129, l. 7; p. 133, ll. 6-10], he doggedly continued to assert his “belief”

                                                                      15   that the initials appearing on the Falsified Pages of the Altered OPA were Ms. Boyd’s initials – a

                                                                      16   stunning position given that Ms. Boyd had testified earlier at the same hearing (at which Mr. Beitler

                                                                      17   was present) directly to the contrary. [See April 18, 2018 Hearing Transcript, p. 126, ll. 11-13; p.

                                                                      18   126, l. 19 – p. 127, l. 4].

                                                                      19              The foregoing strongly supports a finding that Mr. Beitler not only forged Ms. Boyd’s initials

                                                                      20   – but committed perjury in denying his actions. Indeed, the testimony by Mr. Beitler with respect to

                                                                      21   Ms. Boyd’s initials on the Falsified Pages was so incredible the Court felt compelled to interject, as

                                                                      22   illustrated by the following excerpt from the Crime-Fraud Hearing: 10

                                                                      23              COURT: Let me ask you the question. If I put “BB” – if I came over there right
                                                                                      now with a pen and wrote “BB,” would you think that those are Betsy Boyd’s
                                                                      24
                                                                                      signatures or initials.
                                                                      25              BEITLER: You know, I’ve seen so many “Bral,” “Boyd” signatures, I’m not
                                                                                      sure.
                                                                      26              COURT: Okay.
                                                                                      BEITLER: I mean, if I was blindfolded, maybe.
                                                                      27

                                                                      28
                                                                           10
                                                                                See April 18, 2018 Hearing Transcript, p. 127, l. 5 - p. 128, l. 20.
                                                                           5429-000\1226323.1                                         6
                                                                       Case 8:17-bk-10706-ES           Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                       Desc
                                                                                                        Main Document    Page 9 of 19


                                                                       1            COURT: If Mr. Klausner came up there and put “BB” on there, would you think
                                                                                    that those of Betsy Boyd’s initials?
                                                                       2            BEITLER: I guess, your Honor, it would depend on the document to review. I
                                                                                    don’t know.
                                                                       3
                                                                                    COURT: So any document that Mr. Klausner wrote “BB” on, depending on the
                                                                       4            document, would mean “Betsy Boyd”?
                                                                                    BEITLER: No.
                                                                       5            COURT: Well, you see, I’m trying to – and I’m not asking you because of any
                                                                                    holographic experience you might have, but if you put side by side page 29 – do
                                                                       6            that for me. Fold it right over to page 30, and compare and contrast the “BB” and
                                                                       7            the “BB” that you’re saying is Betsy Boyd’s initials. As a layman, do you see any
                                                                                    significant difference between those signatures?
                                                                       8            BEITLER: Yes.
                                                                                    COURT: Okay. But your testimony is that they are both Betsy Boyd’s?
                                                                       9            BEITLER: I think they are.
                                                                                    COURT: Why?
                                                                      10            BEITLER: Because, if this was a real document, John and Betsy and I would
                                                                      11            have signed it.
                                                                                    COURT: That’s one explanation. Another explanation is that somebody might
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12            have forged it. Would you agree?
                                                                                    BEITLER: Perhaps.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13            COURT: So somebody could have forged this, too?
                                            ATTOR NE YS A T LAW




                                                                                    BEITLER: I guess, yes.
                                                                      14            COURT: Okay. So your explanation is just as good as the other, isn’t it?
                                                                      15            BEITLER: Yes.
                                                                                    The Court, as the trier of fact, is entitled to make an independent judgment as to the veracity
                                                                      16
                                                                           of Mr. Beitler’s testimony and to draw inferences from the facts as to the truth of the matter. See
                                                                      17
                                                                           e.g., Myers v. Reading Co., 331 U.S. 477, 484, 67 S.Ct. 1334, 1339 (1947); Everett v. S. Pac. Co.,
                                                                      18
                                                                           181 F.2d 58, 60 (9th Cir. 1950). The testimony by Mr. Beitler as to Ms. Boyd’s initials on the
                                                                      19
                                                                           Falsified Pages (and his role in connection therewith) is altogether lacking in credibility, especially
                                                                      20
                                                                           when considered with the evidence provided by way of the Williams Declaration. In fact, Mr.
                                                                      21
                                                                           Beitler is the forger. His testimony to the contrary is perjury.
                                                                      22
                                                                                    Although the Williams Declaration is persuasive, the Court, as the trier of fact, does not need
                                                                      23
                                                                           to rely solely on expert testimony to conclude that Mr. Beitler forged Ms. Boyd’s initials, and
                                                                      24
                                                                           consequently perjured himself when he testified he did not. 11 Federal Rule of Evidence 901(b)(3)
                                                                      25
                                                                           specifically authorizes the Court to compare Ms. Boyd’s forged initials with Mr. Beitler’s
                                                                      26

                                                                      27   11
                                                                             There is no dispute that Ms. Boyd did not make the initials on the Falsified Pages (nor authorize anyone to
                                                                           make them on her behalf), nor is there any dispute as to the authenticity of Mr. Beitler's initials on every page
                                                                      28   of the Altered OPA.

                                                                           5429-000\1226323.1                                      7
                                                                       Case 8:17-bk-10706-ES          Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                   Desc
                                                                                                       Main Document    Page 10 of 19


                                                                       1   authenticated initials, and to arrive at its own conclusions. See e.g., Salehsari v. Aalam (In re

                                                                       2   Aalam), 538 B.R. 812, 829 (Bankr. C.D. Cal. 2015) (Federal Rule of Evidence 901(b)(3) gives the

                                                                       3   trier of fact the authority to determine the authenticity of signatures by comparing them to an

                                                                       4   authenticated specimen); Ramsey v. Countrywide Home Loans, Inc. (In re Ramsey), 424 B.R. 217,

                                                                       5   221 (Bankr. Miss. 2009) (Federal Rule of Evidence 901(b)(3) allows the trier of fact to compare a

                                                                       6   controverted signature on an instrument to an authenticated exemplar for the purposes of

                                                                       7   authenticating the former).

                                                                       8            To assist the Court in this comparative analysis, the Debtor prepared Exhibit “A” hereto. The

                                                                       9   initials on the left side of this document are those of Mr. Beitler. They were taken from the pages of

                                                                      10   both the Altered OPA and the Mission Medical Investors, LLC operating agreement, both of which

                                                                      11   were attached to Proof of Claim 14. The initials in the right-hand column are Ms. Boyd’s forged
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   initials from the Altered OPA (pages 4, 8 and 12).
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13            When the Court looks at Mr. Beitler’s initials, it will note that the “B” has a unique flourish
                                            ATTOR NE YS A T LAW




                                                                      14   on top that ends in a downward ninety-degree angle. Every Beitler initial inscribed on the pages of

                                                                      15   the Altered OPA has this same distinctive flourish. Every Mr. Beitler initial in the Mission Medical

                                                                      16   Investors, LLC operating agreement (which was also attached to Proof of Claim 14) also includes

                                                                      17   this same flourish, with the ninety-degree bend at the end. Notably, every forged Ms. Boyd initial

                                                                      18   carries this same flourish.

                                                                      19            The Debtor would invite the Court to pick up a pen and to attempt to replicate Mr. Beitler’s

                                                                      20   flourish, and in particular the angle at the end, when making the letter “B”. This requires an effort. It

                                                                      21   is not a movement that comes naturally. In sum, this flourish is not only very distinctive, it requires a

                                                                      22   distinctive movement. Respectfully, this aspect of Mr. Beitler’s initials, an aspect that was replicated

                                                                      23   on Ms. Boyd’s forged initials is so distinctive, even unique, that it compels a finding that Mr. Beitler

                                                                      24   was indeed the person who forged Ms. Boyd’s initials on pages 4, 8 and 12 of the Altered OPA.

                                                                      25            The Debtor would also invite the Court to compare the “outer” loops of the two “Bs” that

                                                                      26   appear in the box on the top left, Mr. Beitler’s page 4 initials, to the forged initial that appears in the

                                                                      27   second box on the left side, Ms. Boyd’s forged initial from page 8. The curves on the outside loops

                                                                      28   are also exactly the same. Finally, the Debtor would also ask the Court to note the sweeping line at

                                                                           5429-000\1226323.1                                   8
                                                                       Case 8:17-bk-10706-ES           Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                        Desc
                                                                                                        Main Document    Page 11 of 19


                                                                       1   the bottom of each letter “B” made by Mr. Beitler. This same sweeping line appears under each of

                                                                       2   Ms. Boyd’s forged letter “B”.

                                                                       3            The striking similarities between Mr. Beitler’s initials and Ms. Boyd’s forged initials,

                                                                       4   coupled with the fact that 1) Mr. Beitler admitted his office was the source of the Altered OPA, 2)

                                                                       5   Mr. Beitler’s office sent the Altered OPA to counsel, knowingly; and 3) Mr. Beitler was the only

                                                                       6   person who had a reason to falsify the Altered OPA in the manner that it was, since only he

                                                                       7   benefitted from the changes, is compelling evidence. In sum, when Mr. Beitler testified that he did

                                                                       8   not forge Ms. Boyd’s signature, he lied. In fact, he did forge Ms. Boyd’s initials.

                                                                       9            The Debtor would submit that the evidence filed herewith and with the Motion to Strike,

                                                                      10   along with the testimony elicited at the hearing on April 18, 2018, substantially exceeds a

                                                                      11   preponderance. In contrast, Mr. Beitler’s “it was just a series of unfortunate mistakes” assertion is
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   incredible.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13            The Beitler Parties didn’t just file four false proofs of claims. The evidence attached to these
                                            ATTOR NE YS A T LAW




                                                                      14   claims was intentionally and carefully falsified in a manner that points the finger at one person – Mr.

                                                                      15   Beitler. After these filings, Mr. Beitler and his counsel compounded these wrongs by attempting to

                                                                      16   exploit these very falsehoods during a deposition through a calculated ruse. This was not a series of

                                                                      17   unfortunate events. It was an intentional course of conduct. Accordingly, Proofs of Claim 9, 11, 14

                                                                      18   and 16 should be stricken, along with the non-dischargeability actions filed on the basis of the same

                                                                      19   for the reasons stated herein, and in the Motion to Strike. 12

                                                                      20

                                                                      21       B. The Beitler Parties And LSL Should Be Required To Immediately Pay The Debtor’s
                                                                                  Attorneys’ Fees And Costs Related To The Motion To Strike Proceedings
                                                                      22
                                                                                    In addition, the Debtor requests that the Court enter an order directing the Beitler Parties and
                                                                      23
                                                                           LSL, jointly and severally, to immediately pay to the Debtor’s estate all of the attorneys’ fees and
                                                                      24
                                                                           costs that have been incurred to date in connection with the Motion to Strike. This is a necessary
                                                                      25
                                                                           and appropriate consequence of the fraud (and perjury), harm and delay that has been visited on the
                                                                      26
                                                                           Court and these proceedings, and is a sanction expressly authorized by the United States Supreme
                                                                      27

                                                                      28   12
                                                                              See Initial Motion to Strike, Section III; Reply, Section II; Supplement, Sections III for discussion of these
                                                                           legal principles as applied to the issues here [Docket Nos. 219, 234 and 370].
                                                                           5429-000\1226323.1                                      9
                                                                       Case 8:17-bk-10706-ES           Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                       Desc
                                                                                                        Main Document    Page 12 of 19


                                                                       1   Court, the Ninth Circuit and under other caselaw cited to and discussed in Section III.C. of the

                                                                       2   Supplement. See e.g., Chambers v. NASCO, Inc., 501 U.S. 32, 50, 111 S.Ct. 2123, 115 L.Ed.2d 27

                                                                       3   (1991); Price v. Lehtinen (In re Lehtinen), 564 F.3d 1052, 1058-59 (9th Cir. 2009); Schwartz v.

                                                                       4   Kujawa (In re Kujawa), 256 B.R. 598, 610 (B.A.P. 8th Cir. 2000), aff’d in part, rev’d in part, on

                                                                       5   other grounds, 270 F.3d 578 (8th Cir. 2000); In re Mehlhose, 469 B.R. 694, 708-11 (Bankr. E.D.

                                                                       6   Mich. 2012). These lengthy and involved proceedings (which have now spanned well over 6 months

                                                                       7   and have involved hundreds of hours of professional time), have been the direct result of the Beitler

                                                                       8   Parties’ use of fabricated evidence and untruthful testimony in this case. The significant expense

                                                                       9   necessitated by such wrongdoing should properly be borne by those responsible for such

                                                                      10   transgressions – not by the Debtor’s estate generally. As set forth in the Friedman and Lobel

                                                                      11   Declarations filed concurrently herewith, counsel for the Debtor has incurred no less than the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   aggregate amount of $470,000 in professional fees and expenses through April 2018, in connection
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   with matters related to the Motion to Strike. 13
                                            ATTOR NE YS A T LAW




                                                                      14            Such fees and costs are not only properly assessed against the Beitler Parties as transgressors,

                                                                      15   but also against their counsel, LSL– counsel who has asserted (in an obvious effort to protect Mr.

                                                                      16   Beitler), on countless occasions in these proceedings, that utilizing the fabricated evidence in support

                                                                      17   of the Beitler Parties’ proofs of claims was their “error,” their “mistake.” Even if the Court accepts

                                                                      18   LSL’s effort to fall on its proverbial sword, assessing the resulting fees and costs against counsel as

                                                                      19   well is especially appropriate under the circumstances here for a plethora of reasons, including the

                                                                      20   following: a) LSL’s alleges it failed to make inquiry regarding the provenance of the Authentic OPA

                                                                      21   when it was received in 2014, notwithstanding the fact that the Altered OPA was materially different

                                                                      22   (and materially more favorable to Mr. Beitler and less favorable to the Debtor) than the Authentic

                                                                      23   OPA; b) counsel attempted to use the Altered OPA that was attached to Claim 14 to obtain an

                                                                      24   advantage in a deposition, months after this false claims was filed; and c) notwithstanding LSL’s

                                                                      25

                                                                      26
                                                                           13
                                                                             To the extent that the Court requires additional detail or other information regarding the fees and costs that
                                                                      27   have been incurred in connection with the Motion to Strike, counsel for the Debtor will provide any such
                                                                           detail and/or other information. In addition, as these proceedings remain unresolved to date, the Debtor
                                                                      28   continues to incur significant additional professional fees and costs. The Debtor also requests payment of
                                                                           such additional accruing amounts, subject to further proof as to amount.
                                                                           5429-000\1226323.1                                     10
                                                                       Case 8:17-bk-10706-ES          Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                     Desc
                                                                                                       Main Document    Page 13 of 19


                                                                       1   obligation to do so, counsel failed to amend the proofs of claim that relied on the Altered OPA until

                                                                       2   after the Debtor discovered the fraudulent usage and filed the Motion to Strike (and have still failed

                                                                       3   to remedy this error in the pending state court action – which relies on the Altered OPA to this day).

                                                                       4   Such conduct – in conjunction with their client's perjurious and fallacious testimony – necessitated

                                                                       5   the Motion to Strike and caused inexcusable harm and delay in these proceedings. 14 The fees and

                                                                       6   expenses related to the Motion to Strike, therefore, are properly assessed jointly and severally

                                                                       7   against those who created (and claimed ownership of) these unfortunate circumstances.

                                                                       8            Such accountability is a just and appropriate sanction for LSL’s admitted “errors,” which

                                                                       9   have been acknowledged repeatedly by counsel to the Beitler Parties since the outset of these

                                                                      10   proceedings (and have been recognized as causing harm by the Court), including in the following

                                                                      11   instances:
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25   14
                                                                             The Debtor disputes that the utilization of the Altered OPA was the result of inadvertent attorney error or
                                                                      26   even gross negligence; rather its use was calculated and intentional. Regardless, LSL’s errors and conduct,
                                                                           and attendant delay caused thereby, are sufficient under the circumstances to warrant the award of attorneys’
                                                                      27   fees and costs against LSL. See e.g., Kujawa, 256 B.R. 598 at 610 (courts have inherent authority to impose
                                                                           sanctions, including awards of attorneys’ fees, for improper conduct of the attorneys who appear before
                                                                      28   them); Mehlhose, 469 B.R. at 711 (Where a party unreasonably prolongs litigation, it is within the court’s
                                                                           inherent equitable authority to require that party to pay attorneys’ fees).
                                                                           5429-000\1226323.1                                   11
                                                                       Case 8:17-bk-10706-ES          Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                    Desc
                                                                                                       Main Document    Page 14 of 19


                                                                       1
                                                                           Admission / Statement Regarding Counsel’s Error (emphasis added)              Source of Statement
                                                                       2   As a result of an inadvertent error by counsel, the exhibits to Claim 14      Response to Initial
                                                                           filed by [Beitler] and Claim 16 filed by [Boyd] included a different          Motion to Strike, p. 1,
                                                                       3   version, rather than the operative version, of the [Westcliff] Operating      ll. 14-16 [Docket No.
                                                                           Agreement…Neither Beitler, Boyd, nor BCRS gained or attempted to              226]
                                                                       4   gain any advantage by this inadvertent error. Nevertheless, Bral seeks to
                                                                           escalate inadvertent attorney error …
                                                                       5   The attachment of the wrong version of the Westcliff Operating                Response to Initial
                                                                           Agreement … as an exhibit to Claims 14 and 16 … was entirely                  Motion to Strike, p. 1,
                                                                       6                                                                                 ll. 3-9 [Docket No.
                                                                           inadvertent and resulted from counsel’s error …
                                                                                                                                                         226]
                                                                       7   Beitler and Boyd will [amend their proofs of claim]…to correct the            Response to Initial
                                                                           inadvertent attorney error by replacing the [Altered OPA]…                    Motion to Strike, p. 1,
                                                                       8                                                                                 ll. 20-21 [Docket No.
                                                                                                                                                         226]
                                                                       9                                                                                 Response to Initial
                                                                           …as the appearance of the [Altered OPA] in the attachments to the
                                                                           Subject Claims was the result of counsel’s inadvertent error… this            Motion to Strike, p. 4,
                                                                      10                                                                                 ll. 1-4 [Docket No.
                                                                           inadvertent and immaterial error of counsel…
                                                                                                                                                         226]
                                                                      11
                                                                           Whether or not counsel’s inadvertent error should have occurred, the          Response to Initial
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           erroneous attachment of the [Altered OPA]… As the Hurwitz                     Motion to Strike, p. 5,
                                                                      12
                                                                           Declaration explains, the inadvertent attachment of the [Altered OPA] to      ll. 21-23 [Docket No.
                                         LOS ANGELES, C ALIFO R NIA




                                                                           the Subject Claims result from one of the [Beitler Parties]’ attorneys        226]
                                                                      13
                                            ATTOR NE YS A T LAW




                                                                           mistakenly and unintentionally sending the [Altered OPA], rather than the
                                                                      14   Operative Version, to his co-counsel in the course of gathering exhibits to   Declaration of Mark Hurwitz,
                                                                           be attached to the [Beitler Parties]’ various proofs of claims.               ¶ 8, ll.12-14 [Docket No. 229]
                                                                      15
                                                                           As a result of an inadvertent mistake by counsel, …                           Response to Initial
                                                                      16                                                                                 Motion to Strike, p. 7,
                                                                                                                                                         ll. 4-5 [Docket No.
                                                                      17                                                                                 226]

                                                                      18   LALLAS: But Mr. Hurwitz, my colleague and partner, has taken                  December 14, 2017
                                                                           complete ownership of the inadvertent attorney error. He attached – he        Hearing Transcript, p.
                                                                      19   sent the wrong exhibit to our colleague, Mr. Klausner, and his colleague,     15, l. 21 – p. 16, l. 12
                                                                           to be attached to the proof of claim.                                         [Docket No. 263]
                                                                      20
                                                                           LALLAS: The only admissible evidence is there’s an inadvertent                December 14, 2017
                                                                      21   attorney error here, and that’s undisputed.                                   Hearing Transcript, p.
                                                                                                                                                         22, ll. 2-3 [Docket No.
                                                                      22                                                                                 263]
                                                                           LALLAS: Here we have no comparable acts or omissions other                    December 14, 2017 Hearing
                                                                      23   than providing the wrong exhibit for a proof of claim. Completely             Transcript, p. 27, l. 25 – p. 28,
                                                                           innocent, and for which Mr. Hurwitz and our colleagues have taken             l. 3 [Docket No. 263]
                                                                      24   complete ownership.
                                                                           COURT: Do you think that it is important for the Court to                     December 14, 2017 Hearing
                                                                      25   understand in determining this [Motion to Strike] the providence of           Transcript, p. 27, l. 25 – p. 28,
                                                                           [the Altered OPA]?                                                            l. 3 [Docket No. 263]
                                                                      26   LALLAS: I do not.
                                                                           COURT: Okay. Why not?                                                         Declaration of Tom Lallas,
                                                                      27   LALLAS: Because to the extent it was provided, the undisputed                 ¶ 75, ll. 12-16 [Docket No.
                                                                           facts are it was provided as a result of attorney error. Inadvertent          385]
                                                                      28   attorney error.

                                                                           5429-000\1226323.1                                    12
                                                                       Case 8:17-bk-10706-ES           Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                      Desc
                                                                                                        Main Document    Page 15 of 19


                                                                       1   COURT: If Mr. O’Keefe had not discovered the error, what would                   December 14, 2017 Hearing
                                                                           you have done in that deposition?                                                Transcript, p. 35, ll. 9-10
                                                                       2                                                                                    [Docket No. 263]

                                                                       3                                                                                    Declaration of Tom Lallas,
                                                                                                                                                            ¶ 77, ll. 7-8 [Docket No. 385]
                                                                       4
                                                                           LALLAS: I want it to be unambiguously clear in this record, that                 December 14, 2017 Hearing
                                                                       5   the incorrect operating agreement came from my law firm through                  Transcript, p. 42, ll. 15-20
                                                                           Mr. Hurwitz, to Mr. Klausner’s law firm, because they were                       [Docket No. 263]
                                                                       6   preparing the proofs of claim. So, that is not intended to be an
                                                                           implication of any act or omission by M. Klausner’s law firm.
                                                                       7   COURT: It was, according to Mr. Lallas and Mr. Klausner,                         December 14, 2017 Hearing
                                                                           attorney inadvertence. Okay. That inadvertence itself still caused               Transcript, p. 51, ll. 12-15; p.
                                                                       8   harm, right? Not – again, with no bad act, not malice, no malicious              52, ll. 11-15 [Docket No. 263]
                                                                           intent. It was inadvertence. Okay. … I’m going to say that because
                                                                       9   of attorney inadvertence, and Judge Clarkson’s now concerned of
                                                                           possible fraud on the Court, that we are stayed. We are in a holding
                                                                      10   pattern until we resolve this.
                                                                           COURT: And, again, I am so unhappy – no, that’s not the right –                  December 14, 2017 Hearing
                                                                      11   disappointed that this incident has stopped the forward progress of              Transcript, p. 57, ll. 19-23
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           the overall case at this point. I’m just – because of attorney                   [Docket No. 263]
                                                                      12   inadvertence. But it happens. Things like this happen. And I regret
                                         LOS ANGELES, C ALIFO R NIA




                                                                           it. I’m disappointed. I like things to move on. But when you get to
                                                                      13
                                            ATTOR NE YS A T LAW




                                                                           a level of this concern, I think it’s worthwhile.
                                                                      14   As a result of an inadvertent error by counsel, the exhibits to Claim 14 filed   Crime-Fraud Reply, p. 1,
                                                                           by Beitler and Claim 16 filed by Boyd included a different version, rather       ll. 7-14 [Docket No. 384]
                                                                      15   than the operative version, of the Operating Agreement of Westcliff
                                                                           Investors, LLC (“Westcliff”) [fn omitted]. Neither Beitler, Boyd, nor BCRS
                                                                      16   gained or attempted to gain any advantage by this inadvertent error.
                                                                           Nevertheless, . Bral seeks to escalate inadvertent attorney error …
                                                                      17   The actual evidence demonstrates that the inclusion of a different version of    Crime-Fraud Reply, p. 8,
                                                                           the [OPA] was caused by mistake and inadvertence …                               ll. 16-18 [Docket No. 384]
                                                                      18   …the usage of the [Altered OPA] was a mistake …                                  Crime-Fraud Reply, p. 9,
                                                                                                                                                            ll. 17-18 [Docket No. 384]
                                                                      19   … the use of the [Altered OPA] in this case was a mistake.                       Crime-Fraud Reply, p. 9,
                                                                                                                                                            ll. 24-25 [Docket No. 384]
                                                                      20   The only, inescapable, and inevitable conclusion is that the use of [the         Declaration of Tom Lallas,
                                                                           Altered OPA] in the deposition and as an attachment to Proofs of Claim was       ¶ 10, ll. 16-18] [Docket No.
                                                                      21   the result of mistake and attorney inadvertence.                                 385]
                                                                      22   But Hurwitz, my colleague and partner, has taken complete ownership of the       Declaration of Tom Lallas,
                                                                           inadvertent attorney error. He sent the wrong exhibit to our colleague,          ¶ 31, ll. 22-24] [Docket No.
                                                                      23   Klausner, and his colleague, to be attached to the proof of claim..              385]
                                                                           The only admissible evidence is there’s an inadvertent attorney error here,      Declaration of Tom Lallas,
                                                                      24   and that’s undisputed.                                                           ¶ 53, ll. 26-27 [Docket No.
                                                                                                                                                            385]
                                                                      25   And I looked at what [Debtor’s counsel] presented to me [the Altered OPA]        Declaration of Tom Lallas,
                                                                           and I agreed, this is a mistake.                                                 ¶ 56, ll. 10-11] [Docket No.
                                                                      26                                                                                    385]
                                                                           Here we have no comparable acts or omissions other than providing the            Declaration of Tom Lallas,
                                                                      27   wrong exhibit for a Proof of Claim….for which Hurwitz and our colleagues         ¶ 70, ll. 12-14] [Docket No.
                                                                           have taken complete ownership.                                                   385]
                                                                      28

                                                                           5429-000\1226323.1                                    13
                                                                       Case 8:17-bk-10706-ES          Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                 Desc
                                                                                                       Main Document    Page 16 of 19


                                                                       1   There is no evidence that anyone at LNBYB has anything at all to do with   Declaration of Tom Lallas,
                                                                           the [Altered OPA], other than attaching it to Claims 14 and 16 after LSL   ¶ 81, ll. 25-26 [Docket No.
                                                                       2   inadvertently transmitted the [Altered OPA] rather than the operative      385]
                                                                           version for use as an Exhibit to Claims 14 and 16.
                                                                       3   LALLAS: Yes. They were erroneously attached to a proof of                  April 18, 2018 Hearing
                                                                           claim, and my partner, Mr. Hurwitz, has acknowledged that that was         Transcript, p. 195, ll. 12-14
                                                                       4   his mistake.                                                               [Gauthier Dec. Exhibit “1”]
                                                                           LALLAS: And you have in the record Mr. Hurwitz’s declaration               April 18, 2018 Hearing
                                                                       5   that the inauthentic operating agreement was inadvertently attached        Transcript, p. 213, ll. 22-25
                                                                           to the proof of claim.                                                     [Gauthier Dec. Exhibit “1”]
                                                                       6
                                                                           LALLAS: Now, Mr. Hurwitz’s testimony is undisputed,                        May 3, 2018 Hearing
                                                                       7   uncontradicted, undenied and unimpeached. He did not intend to             Transcript, p. 70, ll. 2-5
                                                                           attach the wrong Westcliff operating agreement to the proofs of            [Gauthier Dec. Exhibit “2”]
                                                                       8   claim. It was a mistake.

                                                                       9            The Beitler Parties and their counsel must take ownership of the consequences flowing from

                                                                      10   their actions, including the financial burden that their actions have created. It would be highly

                                                                      11   inequitable to allow such costs to be shouldered singularly by the Debtor and his estate. The Debtor
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   – as the prevailing party in connection with the Crime-Fraud issues and the aggrieved party herein –
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   is properly awarded his fees and costs, jointly and severally against the Beitler Parties and LSL as a
                                            ATTOR NE YS A T LAW




                                                                      14   sanction for the submission and use of fabricated evidence and as a consequence of the ongoing

                                                                      15   fraud on the Court.

                                                                      16                                           III.    CONCLUSION

                                                                      17            Based on the foregoing, and for the reasons previously set forth in the Motion to Strike and in

                                                                      18   connection with the Crime-Fraud Hearing, the Debtor respectfully requests that the Court strike and

                                                                      19   disallow Claim Nos. 14, 16, 9 and 11, and the related nondischargeability actions, as a sanction for

                                                                      20   the Beitler Parties’ wrongdoing. In addition, the Debtor requests that the Court order that the Beitler

                                                                      21   ///
                                                                      22
                                                                           ///
                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                           5429-000\1226323.1                                  14
                                                                       Case 8:17-bk-10706-ES         Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21                Desc
                                                                                                      Main Document    Page 17 of 19


                                                                       1   Parties and LSL, jointly and severally, pay to the Debtor’s estate the attorneys’ fees and costs

                                                                       2   incurred in connection with all disputes related to the Motion to Strike.

                                                                       3                                                 Respectfully submitted,

                                                                       4
                                                                              Dated: May 24, 2018                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                       5

                                                                       6
                                                                                                                          By:            /s/ William N. Lobel
                                                                       7                                                                 William N. Lobel
                                                                                                                                  Special Reorganization Counsel for John J.
                                                                       8                                                          Bral, Debtor and Debtor-in-Possession

                                                                       9
                                                                              Dated: May 24, 2018                         SHULMAN HODGES & BASTIAN LLP
                                                                      10

                                                                      11                                                  By:            /s/ Alan J. Friedman
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                                                 Alan J. Friedman
                                                                                                                                  Attorneys for John J. Bral, Debtor and Debtor-
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                                                          in-Possession
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                           5429-000\1226323.1                                15
Case 8:17-bk-10706-ES   Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21   Desc
                         Main Document    Page 18 of 19
Case 8:17-bk-10706-ES   Doc 443 Filed 05/24/18 Entered 05/24/18 14:22:21   Desc
                         Main Document    Page 19 of 19
